Title: John C. Payne to Richard Cutts, [ca. 25 November 1822]
From: Payne, John C.
To: Cutts, Richard


                
                    Dr. sir.
                    [ca. 25 November 1822]
                
                From the indisposition of Mr. Madison he directs me to acknowledge the rect. of your favor of the 22d. inclosing the account of the Bank of the U.S. shewing the payment of the balance due that institution & the deed from Mr. Smith as Trustee for the house & lots therein mentioned. From the slight view which his health allows him to take of the latter he supposes it is drawn up in that form which is best & safest, but he suggests for your consideration the propriety of shewing it to Mr. Jones before it is

recorded to see that it is fully guarded against any flaw of which unjust advantage might be taken. The deed is returned.
            